Dissenting Opinion by
Judge Craig :
I must respectfully dissent because the facts and the findings in the record, establishing a lockout of all three of the petitioning groups of employees, lead to *365the conclusion that the employees are not rendered ineligible for compensation under Section 402(d) of the Unemployment Compensation Law, Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, (Law), 43 P.S. §802(d).
There can be no dispute concerning the abstract validity of the judicial doctrine which governs when Section 402(d) of the Law is applicable by reason of a work stoppage “which exists because of a labor dispute (other than a lockout). . . .” Section 402(d), 43 P.S. §802(d). Vrotney Unemployment Compensation Case, 400 Pa. 440, 444-45, 163 A.2d 91, 93 (1960).
However, as the quoted phrase makes clear, Section 402(d) is not applicable, and we do not reach the question of offers to continue work under pre-existing terms, if the work stoppage exists because of a lockout.
Under the expressed logic of the statute, the thresh-hold question is whether there is a lockout or a strike. If the work stoppage is because of a lockout, we do not get into Section 402(d).
This analysis was implicit in, and presaged by, the dissenting opinion of Judge Crtjmlish. in Gladieux Food Services, Inc. v. Unemployment Compensation Board of Review, 27 Pa. Commonwealth Ct. 142, 150, 365 A.2d 889, 893 (1976), where substantial physical obstruction of access by the employer obviated the necessity of considering the acceptability of the union’s offer to continue work.
With respect to the Iron Workers and Millwrights there is no dispute, and the Board found, that security guards were instructed to bar them from entry to the job site, and they were excluded from June 1 onward. The threshold question is answered definitively: there was a lockout.
The rationale of the employers was that they had to refuse work to the Iron Workers and Millwrights *366because wage rates would be indeterminate and job costs impossible to estimate accurately. Aside from the union claim that the terms of the International Agreement would cause the old rates to continue to be applicable, it is nevertheless clear that, if the Iron Workers and Millwrights had been permitted to continue to work, they would have had no contractual claim for any higher rates during the interim period, unless the employer should subsequently agree to retroactivity.
It must be agreed that an employer who leaves his gates open so that employees may present themselves is entitled to know how steadily their services would be available, at least in the case of industries requiring some assurance of continued services, such as basic steel, for example, or the service industry in Lerch Unemployment Compensation Case, 400 Pa. 446, 163 A.2d 535 (1960). Aside from the fact that the construction involved in the present case may not fall in that category, here the question is not reached because the doors were not kept open, as was done in a very clear way by the employer in Lerch.
With respect to the Craft Workers, the evidence supports a finding of lockout also.
The evidence was that the prime contractor had instructed its subcontractors to shut down on June 1 and requested other prime contractors to do so. Some Craft Workers were excluded by plant security guards on June 3 and others were paid off, outside the job site, on that date. Various witnesses, including a boilermaker, a steamfitter, a laborer, a pile driver, a cement mason, a plumber and others testified of exclusion by security guards and padlocked gates.
Section 402(d) of the Law not being applicable in these circumstances, I would reverse.
Judges Crtjmlish, Jr. and DiSalle join in this dissent.